Title: To George Washington from William Stephens Smith, 28 April 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir,
                            Dobbs’s Ferry 28th April 1783
                        
                        Agreable to your Excellency’s order’s of the 21st inst. I have permitted the Inhabitants to pass &
                            repass this post, upon their reporting themselves to me—In consequence of which, vast Numbers have crowded to the City.
                        The enclosed No. 1 is a Copy of a Letter received last evening from Brigadier General Musgrave—No. 2 is my
                            Answer dispatch’d this morning—If your Excellency thinks proper that none but the Persons discribed in General Musgraves
                            Letter are to be permitted to pass this Post, it shall be Strictly attended to, and the Inhabitants informed of it that
                            they may govern themselves accordingly—I am Your Excellency’s Most Obliged Humble Servant
                        
                            W. S. Smith Lt Colo.
                            
                        
                     Enclosure
                                                
                            
                                Sir
                                Morriss House April 27 1783.
                            
                            I am desired by His Excellency Sir Guy Carleton to inform You, in order to prevent the Inconveniencies
                                that may arise from the great number of Persons resorting to the Town of New York, (which is already so full as to
                                render it difficult to prevent Irregularities) that although he is very desirous to give every facility &
                                licence to Trade; and to admit of a free Communication for the Market people, and others bringing supplies by way of
                                the North River, yet he cannot think it advisable to permit Vessels full of Men coming down, without some
                                Restrictions.
                            I am therefore desired to inform You that all Vessels coming down the River will be brought too and
                                examined; Such persons as belong to the Vessel and are necessary to navigate her, as well as those who have passes
                                from hence, or sign’d by General Washington, and such market people as bring Supplies will be permitted to proceed.
                            But it is to be observed, that Vessels will not be suffered to pass this post after Dark. I am Sir Your
                                most obedient & most humble Servant
                            
                                Thos Musgrave
                                Brigr General
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Dobbs’s Ferry 28 April 1783
                            
                            I have received yours of yesterday’s date and can readily form an idea of the inconvenencies which may
                                arise from the Circumstances mention’d. I shall pay every attention to check the passing of persons
                                not included under your description (and who are only led by an idle curiosity) that my orders will admit of.
                            It cannot be expected that General Washington will attend to and sign Passes for every person who wishes
                                to visit the City of New York—His Excellency has thought proper to rest that matter with me and you may assure Sir Guy
                                Carleton that passes will not be granted excepting to those whose business may render their personal attendance
                                necessary and upon whose prudence and propriety of Conduct I can safely rely. I am Sir Your most obedient and most
                                humble Servant
                            
                                W.S. Smith Lt Colo. &ca
                            
                        
                        
                    